EXHIBIT (b) Certification of CEO and CFO Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Report on Form N-CSR of Guggenheim Enhanced Equity Strategy Fund (the “Issuer”) for the annual period ended October 31, 2011 (the “Report”), Kevin M. Robinson, as Chief Executive Officer of the Issuer, and John Sullivan, as Treasurer and Chief Financial Officer of the Issuer, each hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Dated: January 9, 2012 /s/ Kevin M. Robinson Name:Kevin M. Robinson Title: Chief Executive Officer /s/ John Sullivan Name:John Sullivan Title: Treasurer and Chief Financial Officer
